               Case 1:20-cv-04160-JGK Document 15 Filed 06/25/20 Page 1 of 2



 IN THE UNITED STATES DISTRICT COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK



HACHETTE BOOK GROUP, INC.,
HARPERCOLLINS PUBLISHERS LLC,                        Case No. 1:20-CV-04160-JGK
JOHN WILEY & SONS, INC., and
PENGUIN RANDOM HOUSE LLC,                            ECF CASE
                                                     Hon. John G. Koeltl
                                Plaintiffs,          Courtroom: 14A
          v.
INTERNET ARCHIVE and DOES 1
through 5, inclusive,

                                Defendants.


                          MOTION FOR ADMISSION PRO HAC VICE
          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, ADITYA V. KAMDAR, hereby moves this Court for an Order

for admission to appear as counsel for Defendant INTERNET ARCHIVE in the above-captioned

action.

          I am in good standing of the bar of the state of California and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the declaration pursuant to Local Rule 1.3.

 Dated: June 25, 2020                           Respectfully Submitted,

                                                               /s/ Aditya V. Kamdar
                                                ADITYA V. KAMDAR (Pro Hac Vice pending)
                                                DURIE TANGRI LLP
                                                217 Leidesdorff Street
                                                San Francisco, CA 94111
                                                Telephone: (415) 362-6666
                                                Facsimile: (415) 236-6300
                                                akamdar@durietangri.com




                                                        1
          Case 1:20-cv-04160-JGK Document 15 Filed 06/25/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 25, 2020 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.

                                                                /s/ Aditya V. Kamdar
                                                               ADITYA V. KAMDAR




                                                     2
